Citation Nr: 0209101	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1975.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The Board previously remanded this matter for additional 
development in April 2001.  Having reviewed all evidence of 
record, the Board concludes that this matter is ready for 
appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  The medical evidence of record does not show that the 
veteran's hypertension had its onset in or within a year of 
active service, nor does it otherwise relate his hypertension 
to active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 
2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  The Board 
observes that the veteran was provided adequate notice as to 
the evidence necessary to substantiate his claims, as well as 
the applicable laws and regulations, as indicated in rating 
decisions, statements of the case, supplemental statements of 
the case and letters from the RO.  The Board also finds that 
the RO made satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that the 
file contains both service medical records, VA records and 
private records, and that the veteran was offered an 
opportunity for a hearing, which he declined in writing.

Specifically, the Board notes that the veteran has asserted 
that his treatment for hypertension began during service in 
1974, and the Board remanded this case in part to conduct a 
search for additional service medical records to support this 
assertion.  The claims file, however, includes a subsequent 
report that no additional service medical records were 
located.  As the file does contain service medical treatment 
reports dated from 1968 to 1975, spanning the veteran's 
entire period of service, the Board finds that all available 
service medical records have been obtained and that 
additional development is not warranted.  The Board remand 
also instructed the RO to obtain information from the veteran 
as to any other record of treatment for hypertension not 
associated with claims file, especially records of treatment 
dated near to his service period and any other records from 
his private physician, Ronnie L. Carr, D.O.  The Board 
observes that the RO sent a letter and release forms to the 
veteran in June 2001 requesting his assistance to identify 
any pertinent information concerning the existence of these 
records, and as reported in the March 2002 supplemental 
statement of the case, the veteran did not respond to this 
request.  The veteran was also advised in the cover letter to 
the March 2002 supplemental statement of the case that he had 
a period of 60 days to submit additional comment or waive the 
period if he felt that his case was stated completely.  A 
June 2002 report of contact noted that he waived this 60-day 
period.

The Board acknowledges that the veteran's representative has 
asserted that the veteran should be afforded a VA examination 
before deciding his claim.  The VCAA's duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination.  See Green v. Derwinski, 1 
Vet. App. 121 (1991).  Considering that a hypertension 
diagnosis is already of record, and that there is no evidence 
of complaints, treatment or diagnosis for hypertension either 
during service or within the presumptive period following 
service, the Board finds that a current VA examination is not 
necessary to evaluate the claim, as there is no pathology 
from service that requires a current examination for 
evaluation.

The veteran contends that his current hypertension began 
during active service.  The service medical records, however, 
show no complaints, treatment or diagnosis of hypertension 
during service, and the entrance and separation examination 
reports denote normal findings for the heart and vascular 
system.  The veteran's April 1968 entrance examination notes 
a blood pressure reading of 138/88, with height at 74 inches 
and weight at 195 pounds.  The May 1975 separation 
examination reports the same blood pressure and height 
statistics, with weight reported at 220 pounds.

A November 1998 VA examination conducted for another service 
connection claim noted the veteran's blood pressure at 157/80 
and his weight at 335.5 pounds.

The veteran also submitted medical reports from Ronnie L. 
Carr, D.O.  A February 1999 report notes blood pressure at 
138/80 and weight at 358 pounds, with a hypertension 
diagnosis.  A March 4, 1999, report shows blood pressure at 
120/76 and weight at 339 pounds.  A March 29, 1999, report 
notes blood pressure at 140/88 and weight at 349 pounds, 
while a March 30, 1999, report shows blood pressure at 
144/80. 

The Board finds that the veteran's hypertension cannot be 
service-connected, as there is no competent evidence of 
record showing that his hypertension had its onset during 
service or within the one-year presumptive period, nor 
relating it to any event of service-connected origin.  
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002); see also Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Certain 
disabilities, including hypertension, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).   

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service or 
during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

While the Board acknowledges the veteran's testimony that he 
was treated for hypertension during service, his assertions 
are not enough; there must be medical evidence to support his 
contentions.  The veteran, as a layman and not a physician, 
is not competent to give an opinion regarding medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the instant case, there is simply no 
medical evidence of hypertension during service or within the 
applicable presumptive period.  In addition, under the 
current regulations, a 10 percent (compensable) rating is 
assigned for hypertension when diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more, or with a history of diastolic 
pressure predominantly at 100 or more on continuous 
medication.  A supplementary note to the regulation indicates 
that hypertension is defined to mean that diastolic blood 
pressure is predominantly 90 or greater.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2002).  Under this standard, 
none of the  veteran's blood pressure readings, including the 
May 1975 separation examination reading, show that he had 
hypertension in service or within one year thereafter.
The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against a finding 
that the veteran's hypertension is related to his service, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the veteran's claim cannot 
be service-connected under the law.


ORDER

Entitlement to service connection for hypertension is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

